/   / F.I L-E,
         IN CLERICS OFFICE      '                                 Th'         ·
..... ~.imrcrea=. ~                                                 {!f),s opinion   was filed for record
I    DATI:
1--::i_, •
              JWJ 2 9
                       ·
                             2317                            at     (')··   ~V)
                                                                            ~-
                                                                                  {JJJv--   }        ..., o
                                                                                        ou. _\t::(M -~ 1J.11
    ~~· a;~                                                 ~t-d ~~ ~
               IN THE SUPREME COURT OF THE STATE OF               ~~~~~~~~RK

    ESMERALDA RODRJGUEZ,                      )   No. 93645-5
                                              )
                                Appellant,    )
                                              )
    v.                                        )   En Banc
                                              )
    LUIS DANIEL ZAVALA,                       )
                                              )
                                Respondent.   )   Filed     JUN 2 9 2017


              GONZALEZ, J.-As a community, we have recognized the importance of

    domestic violence as an offense against our ordered society and we have

    committed to providing victims the maximum protection from abuse which the law

    and those who enforce the law can provide. RCW 10.99.010. A victim of abuse

    may seek this protection by filing a domestic violence protection order. RCW

    26.50.020(1 ); see generally LA ws OF 1992, ch. 111. Esmeralda Rodriguez

    petitioned for protection on behalf of her two-year-old son, arguing that Luis

    Zavala's repeated threats against her son constitute "domestic violence" under the

    plain language ofRCW 26.50.010(3) and that she may petition for a protection

    order on her son's behalf based on her reasonable fear for him. We agree and

    reverse.
Rodriguez v. Zavala, No. 93645-5


                                           BACKGROUND

          In addition to an infant child, L.Z., 1 Esmeralda Rodriguez and Luis Zavala

shared a history of domestic violence. Over the course of their relationship, Zavala

repeatedly physically and emotionally assaulted Rodriguez. He shoved Rodriguez

to the ground while she was pregnant with L.Z., attempted to smother her with a

pillow, blamed her for his failings in life, pulled a knife on her and promised to cut

her into tiny pieces, threatened to kidnap L.Z., and said he would do something so

horrible to Rodriguez's daughters from a prior relationship that she would want to

kill herself. He threatened to kill her, her children, and himself.

          Zavala tried to control Rodriguez. He restricted her communication with

friends and family members, and he appeared uninvited wherever she was when

she failed to return his phone calls.

          Zavala's history of violence against Rodriguez reached its peak one day in

June 2015 after the couple had separated. At 2:00 a.m. that morning and in

violation of a previous restraining order, Zavala pounded on Rodriguez's door,

threatening to break windows unless she let him in. Rodriguez went to the door

and opened it enough to tell Zavala to leave. Taking advantage of the opening,

Zavala pushed past Rodriguez, cornered her, and began choking her. He told

Rodriguez he was going to "end what [he] started." Clerk's Papers at 5.


1
    We will use the initials L.Z. throughout to refer to Rodriguez and Zavala' s minor child.
                                                   2
Rodriguez v. Zavala, No. 93645-5


Rodriguez feared Zavala would make good on his past threats and kill her, her

daughters, their son, and then kill himself. After Zavala's hands wrapped around

her neck, Rodriguez reached out, grasped a kitchen knife, and stabbed Zavala and

screamed to her daughter to call for help. The police arrived and arrested Zavala.

        A few days later, Rodriguez petitioned ex parte for a domestic violence

protection order for herself and her children, including L.Z. In her petition,

Rodriguez described the assault that compelled her to seek the order, as well as

Zavala's history of violence. The court issued a temporary order pending a full

hearing. The temporary order restrained Zavala from contacting Rodriguez and all

four children.

        At the later protection order hearing, Zavala appeared. Rodriguez recounted

the choking incident and told the court that L.Z. had been asleep in another room

during the most recent attack. She feared Zavala would take their son based on

previous threats. Zavala admitted to coming to the house because he wanted to see

L.Z. but denied Rodriguez's allegations of abuse. The trial court issued a

protective order for Rodriguez and her daughters, but excluded L.Z., explaining

that the boy was not "present" during the assault or threatened at all. Report of

Proceedings at 10-11. According to the trial judge, "[L.Z.] wasn't involved in any

of this." Id. at 12. The order was effective for one year, expiring on June 26,

2016.


                                          3
Rodriguez v. Zavala, No. 93645-5


       Rodriguez appealed. Among other things, she argued that her son should

have been included in the final protection order based on her fear that Zavala

would hurt L.Z. Rodriguez v. Zavala, No. 33649-2-III, slip op. at 7-8 (Wash. Ct.

App. Aug. 18, 2016) (unpublished),

https://www.courts.wa.gov/opinions/pdf/336492_unp.pdf. The Court of Appeals

affirmed, finding that a petitioner may seek relief based only on her fear of

imminent harm to herself. Id. at 9. We granted review and now reverse.

Rodriguez v. Zavala, 187 Wn.2d 1001, 3 86 P .3d 1092 (2017).

                                      ANALYSIS

1. DEFINITION OF "DOMESTIC VIOLENCE"

       Rodriguez contends that the trial court erred when it did not include L.Z. in

the domestic violence protection order. She asserts that the plain meaning of

"domestic violence" in RCW 26.50.010(3) allows her to seek a protection order

based on her fear for L.Z. We agree.

       a. STANDARDS OF REVIEW

       Whether to grant or deny a domestic violence protection order is generally

reviewed for abuse of discretion. Hecker v. Cortinas, 110 Wn. App. 865, 869, 43

P.3d 50 (2002) (citing State ex rel. Carroll v. Junker, 79 Wn.2d 12, 26,482 P.2d

775 (1971)). However, a key question in this case is whether the definition of

"domestic violence" in chapter 26.50 RCW contemplates a parent's fear of harm


                                          4
Rodriguez v. Zavala, No. 93645-5


for a child at the hands of another parent. To answer this question we must

interpret the definition of "domestic violence" in RCW 26.50.010(3). We review

questions of statutory interpretation de novo to give effect to the legislature's

intentions. Dep 't ofEcology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 9-10, 43

P.3d 4 (2002).

       When possible, we derive legislative intent solely from the plain language

enacted by the legislature, considering the text of the provision itself, the context of

the statute in which the provision is found, related provisions, and the statutory

scheme as a whole. State v. Ervin, 169 Wn.2d 815,820,239 P.3d 354

(2010); Campbell & Gwinn, 146 Wn.2d at 9-10. Plain language that is not

ambiguous does not require construction. State v. Delgado, 148 Wn.2d 723, 727,

63 P.3d 792 (2003) (quoting State v. Wilson, 125 Wn.2d 212,217, 883 P.2d 320

(1994)).

       b. STATUTORY DEFINITION OF "DOMESTIC VIOLENCE"

       To commence a domestic violence protection order action, a person must

file a petition "alleging that the person has been the victim of domestic violence

committed by the respondent." RCW 26.50.020(1)(a). "Domestic violence" is

defined as

       (a) physical harm, bodily injury, assault, or the infliction of fear of imminent
       physical harm, bodily injury or assault, between family or household
       members; (b) sexual assault of one family or household member by another;


                                           5
Rodriguez v. Zavala, No. 93645-5


       or (c) stalking as defined in RCW 9A.46.110 of one family or household
       member by another family or household member.


RCW 26.50.010(3) (emphasis added).

       When read together, the relevant provisions explain that any person may

petition for protection by alleging that the person has been the victim of "domestic

violence"-that is, the infliction of fear of imminent physical harm between family

members. RCW 26.50.020(l)(a), .010(3)(a). The Court of Appeals construed

"this language to be the fear possessed by the one seeking protection, not fear that

another family member has of harm to the one for whom protection is sought."

Rodriguez, No. 33649-2-III, slip op. at 9.

       The Court of Appeals's interpretation is unnecessarily narrow. By relating

the fear of harm back to the petitioner, it ignores the final prepositional phrase

"between family or household members." 2 RCW 26.50.010(3)(a). This phrase

demonstrates that the definition of "domestic violence" is not as limited as the

Court of Appeals concluded. It is true that a petitioner must allege he or she is a

victim of domestic violence and that "domestic violence" is the fear of imminent

physical harm between family members. But the definition does not state that this



2
 Under the comma corollary to the last antecedent rnle, the phrase "between family members"
modifies "physical harm, bodily injury, assault, or the infliction of fear thereof." See City of
Spokane v. Spokane County, 158 Wn.2d 661, 673, 146 P.3d 893 (2006) (the presence of a
comma before the qualifying phrase is evidence that the qualifier is intended to apply to all
antecedents).
                                                6
Rodriguez v. Zavala, No. 93645-5


fear must be between a petitioner and a perpetrator. Indeed, the statute's definition

lists fear between family or household members without restriction. Because

domestic violence includes the infliction of fear of harm between family members

generally, the definition includes a mother's fear of harm to her child by that

child's father. The language of the definition is plain and unambiguous.

       The context of the statute, related provisions, and statutory scheme as a

whole also indicate that "domestic violence" in RCW 26.50.010(3) was intended to

cover more than merely a petitioner and a perpetrator. 3 A person may seek a

protection order "on behalf of a minor family or household members" under RCW

26.50.020(1)(a). RCW 26.50.010(6) defines "family or household members"

broadly to include an individual's current and former spouses and domestic

partners, individuals with a child in common regardless of marital status, adult

persons related by blood or marriage, adult persons presently or previously

residing together, dating relationships, and those with biological or legal parent-

child relationships (including stepparents and stepchildren and grandparents and

grandchildren). This definition reflects the legislative recognition that violence in

the home encompasses many different familial and household roles; violence does

not distinguish on the basis of relationship.



3
 Indeed, the court included in the protection order Rodriguez's daughter who called the police
and Rodriguez's two other daughters, who were not directly involved in the assault.
                                               7
Rodriguez v. Zavala, No. 93645-5


       Moreover, a person does not have to be a victim of domestic violence to be

included in a protection order. RCW 26.50.060 affords trial courts substantial

discretion to protect victims and their loved ones. The provision explains that a

trial court may bar a respondent from going to the "day care or school of a child"

or having "any contact with the victim of domestic violence or the victim's

children or members of the victim's household" and that, notably, the court may

order "other relief as it deems necessary for the protection of the petitioner and

other family or household members sought to be protected." RCW

26.50.060(l)(b), (h), (f). If the Court of Appeals's reading of"domestic violence"

is correct and an individual must personally appreciate the threat of violence to be

included in a protection order, it makes little sense for the legislature to enact

.060(1 )(b ), (h), and (f), provisions that specifically protect those who are not

victims and were not present when the violence or threat of violence occurred. The

Court of Appeals's interpretation would render these sections meaningless. Cf

Whatcom County v. City ofBellingham, 128 Wn.2d 537, 546, 909 P.2d 1303

(1996) (statutes must be interpreted and construed so that all the language used is

given effect, with no portion rendered meaningless or superfluous).

       The legislative intent of the Domestic Violence Prevention Act (DVP A) (ch.

26.50 RCW) further supports that "domestic violence" includes a petitioner's fear

of harm between family members. Washington lawmakers expressly found that


                                            8
Rodriguez v. Zavala, No. 93645-5


"[ d]omestic violence is a problem of immense proportions affecting individuals as

well as communities." LA ws OF 1992, ch. 111, § 1. "Domestic violence must be

addressed more widely and more effectively in our state: Greater knowledge by

professionals who deal frequently with domestic violence is essential ... to reduce

and prevent domestic violence by intervening before the violence becomes severe"

and "to encourage domestic violence victims to end abuse, leave their

abusers, [and] protect their children." Id.; Danny v. Laidlaw Transit Servs., Inc.,

165 Wn.2d 200,213, 193 P.3d 128 (2008). These goals are thwarted by excluding

a threatened child from a protection order because that child may not have known

of the threat or was too young to speak. In this case, Zavala assaulted Rodriguez

when she was pregnant with L.Z., and also threatened to kidnap and kill the child.

In light of the legislature's findings, Rodriguez's petition presented the statutorily

appropriate time to intervene-before Zavala's violent threats against L.Z.

escalated to more violent acts.

       The plain language ofRCW 26.50.010(3), related statutes, and statutory

scheme demonstrate that the definition of "domestic violence" allows a petitioner

to seek relief based on a general fear of harm between family members. To

conclude that "domestic violence" means the fear possessed only by the one

seeking protection not only conflicts with the statute's plain language, it would

leave unprotected a vulnerable population: threatened children. Even more


                                           9
Rodriguez v. Zavala, No. 93645-5


acutely, such an interpretation would fail to protect infants and developmentally

delayed children. These are the most vulnerable of our vulnerable populations.

Excluding these children from protection orders because they fail to or cannot

show fear of a harm they may not understand subjects them to violence the

legislature expressly intended to prevent.

       Therefore, Rodriguez's fear that Zavala would harm L.Z. constitutes

domestic violence under RCW 26.50.010(3) and the child should have been

included in the protection order. Accordingly, we reverse the Courts of Appeals

and the trial court's ruling.

2. HARM AND EXPOSURE TO DOMESTIC VIOLENCE

       Rodriguez also contends that exposure to domestic violence is harmful and

itself constitutes domestic violence under the DVP A. Rodriguez and amicus

submitted multiple psychological studies supporting her contention to this court

and to the Court of Appeals. See Pet. for Review at 15-18; App.'s Opening Br. at

8-13; Br. of Amicus Curiae Child Justice, Inc. at 8-15. 4


4
  In its amicus curiae brief, the American Civil Liberties Union of Washington (ACLU)
characterized Rodriguez's argument as asking this court to mandate that a child exposed to
domestic violence be "automatically included as a person with whom contact is prohibited under
a domestic violence protection order ('DVPO')" and "if the person against whom the DVPO is
issued is the child's other parent, the DVPO should deny all contact with the child." Br. of
Amicus Curiae ACLU at 1-2. The ACLU warns against this approach because it would
circumvent parenting plans and infringe on a parent's fundamental right to raise his or her child.
The warning would be well taken if this were a fair characterization of Rodriguez's argument.
But Rodriguez has never argued for a "blanket rule that contact between an abuser and his or her
children be automatically prohibited when a child has been exposed to domestic violence."
                                                10
Rodriguez v. Zavala, No. 93645-5


       The Court of Appeals declined to reach the issue, concluding that Rodriguez

was raising a new argument because she had not presented the studies to the trial

court or filed a RAP 9.1 l(a) motion for new evidence on review. Rodriguez, No.

33649-2-III, slip op. at 9 (citing In re Det. ofAmbers, 160 Wn.2d 543,557 n.6, 158

P.3d 1144 (2007); RAP 9.1 l(a); State v. Ziegler, 114 Wn.2d 533, 541, 789 P.2d 79

(1990)). As Rodriguez notes, she alleged L.Z. was in her home when she was

attacked by Zavala and she "requested that the [trial cJourt determine whether

these facts met the definition of domestic violence. Argument on appeal that

exposure to domestic violence is harmful to children and constitutes domestic

violence, as defined under the DVPA, was just that; argument, not a new issue."

Pet. for Review at 14-15. Considering that she was pro se, as many petitioners are,

the argument was well presented. Whether a child's presence in a violent home



App' s Answer to Amicus Curiae ACLU at 2-3. Indeed, the decision to include a child in a
protection order prohibiting a parent from committing acts of domestic violence against the child
is discretionary and based on the trial court's determination of necessity. Id. at 5 (citing RCW
26.50.060(1)). Further, provisions in domestic violence protection orders are subject to
parenting plans. See In re Marriage of Barone, 100 Wn. App. 241,247,996 P.2d 654 (2000)
(protection orders may not function as de facto modifications of permanent parenting plans and
child support decrees). The ACLU also asks us to reaffirm that there must be a finding of
"reasonable fear of future harm based on the actual facts of the case" in order to restrict a
parent's fundamental liberty interest in contacting his or her child. Br. of Amicus Curiae ACLU
at 4. As Rodriguez states, this standard conflicts with the plain language of the DVPA. RCW
26.50.030 requires a petitioner to allege that domestic violence exists and that the petitioner was
the victim of domestic violence by the respondent. Where a protection order restrains an
individual from contacting his or her minor children, the restraint must be for a fixed period not
to exceed one year, renewable after another hearing and subject to a dissolution or parenting plan
action under chapter 26.09 or 26.26 RCW. RCW 26.50.060(2). No showing of "actual risk of
future harm" is required. RCW 26.50.060(2); see also Aiken v. Aiken, 187 Wn.2d 491,498, 501,
387 P.3d 680 (2017) (discussing chapter 26.50 RCW procedural protections).
                                                11
Rodriguez v. Zavala, No. 93645-5


meets the definition of "domestic violence" relates to the question of whether the

exposure to said violence is harmful under the DVPA, so we will address it here.

RAP 2.5 (reviewing courts possess discretion to decide whether an argument was

sufficiently raised at trial); see also In re Estate ofMcKiddy, 47 Wn. App. 774,

779-80, 737 P.2d 317 (1987) (the appellate court considered an issue that

"arguably related" to issues raised in the trial court), overruled on other grounds by

In re Estate ofHansen, 128 Wn.2d 605, 910 P.2d 1281 (1996).

       We hold that exposure to domestic violence is harmful under the DVPA.

The harm caused by domestic violence can be physical or psychological. As

discussed above, RCW 26.50.010(3) defines "domestic violence" as "[p]hysical

harm ... or the infliction of fear of imminent physical harm, bodily injury or

assault." At least one Washington court has held a child's fear for a parent brought

about by witnessing one parent assault the other is a psychological harm that

qualifies as domestic violence and is a statutory basis for a protection order. In re

Marriage of Stewart, 133 Wn. App. 545, 551, 137 P.3d 25 (2006). According to

Stewart, a child is psychologically harmed or placed in fear by observing violence

against a family member.

       Scholarly research supports the conclusion that exposure to domestic

violence is a simpler, more insidious method of inflicting harm. While exposure to

abuse may not leave visible scars, the secondary physical and psychological effects


                                          12
Rodriguez v. Zavala, No. 93645-5


of exposure are well documented. See, e.g., Danny, 165 Wn.2d at 212-13 ("[t]he

legislature has specifically recognized that children 'are deeply affected by the

violence' in their homes" (quoting LAWS OF 1991, ch. 301, § 1)); DAVID

FINKELHOR ET AL., U.S. DEP'T OF JUSTICE, JUVENILE JUSTICE BULLETIN:

CHILDREN'S EXPOSURE TO VIOLENCE, CRIME, AND ABUSE: AN UPDATE 2-3 (Sept.

2015) (discussing national survey examining childhood exposure to domestic

violence), http://www.ojjdp.gov/pubs/248547 .pdf [https://perma.cc/X8J6-TNSG];

ALICIA SUMMERS, NAT'L COUNCIL OF JUVENILE & FAMILY COURT JUDGES

PERMANENCY PLANNING FOR CHILDREN DEP'T, CHILDREN'S EXPOS1JRE TO

DOMESTIC VIOLENCE: A GUIDE TO RESEARCH AND RESOURCES 8 (2006) (exploring

the detrimental consequences of domestic violence exposure on the "unseen

victims "-children),

http://www.ncjfcj.org/sites/default/files/Childrens%20Exposure%20to%20Violenc

e.pdf [https://perma.cc/DU7A-QR4G]; H. LEIN BRAGG, U.S. DEP'T OF HEALTH &

HlJMAN SERVS., CHILD PROTECTION INFAMILIES EXPERIENCING DOMESTIC

VIOLENCE 9-12 (2003),

https://www.childwelfare.gov/pubPDFs/domesticviolence.pdf

[https://perma.cc/9KHA-9XFB].

       In addition to witnessing violence, hearing and seeing its effects on loved

ones may harm a child's brain development and lead to learning disabilities, put


                                          13
Rodriguez v. Zavala, No. 93645-5


children under emotional stress, and contribute to an increase in anxiety, sleep

disorders, and posttraumatic stress disorder. Pet. for Review at 15-16 ( citing

multiple scientific studies in support); see also State v. Janes, 121 Wn.2d 220, 223-

28, 850 P.2d 495 (1993) (17-year-old murdered his stepfather after years of direct

and indirect exposure to domestic violence); Nicholson v. Williams, 203 F. Supp.2d

153, 197-98 (E.D.N.Y. 2002) (noting studies on the emotional and physical

ramifications for children exposed to domestic violence), vacated in part on other

grounds by Nicholson v. Scoppetta, 116 F. App'x 313,316 (2d Cir. 2004)

(unpublished). More importantly, our legislature has recognized that domestic

violence is "at the core of other major social problems: Child abuse, other crimes

of violence against person or property, juvenile delinquency, and alcohol and drug

abuse." LAWS OF 1992, ch. 111, § 1.

       Ample evidence supports the view that direct and indirect exposure to

domestic violence is harmful. Here, L.Z. was in the house while his father choked

his screaming mother at 2:00 a.m. in violation of a no contact order. It may well

be that the infant heard these violent acts. It strains common sense to think that

L.Z. was not somehow exposed to domestic violence given the facts of this case.

Therefore, we hold that such exposure constitutes domestic violence under chapter

26.50 RCW and L.Z. was a victim of that abuse.




                                          14
Rodriguez v. Zavala, No. 93645-5


3. THE TRIAL COURT ABUSED ITS DISCRETION

       The trial court abused its discretion in finding that L.Z. was not involved in

domestic violence where Zavala was threatening the entire family. An abuse of

discretion is found when a judge's decision is exercised on untenable grounds or

for untenable reasons. State v. Powell, 126 Wn.2d 244,258, 893 P.2d 615 (1995).

A decision is based untenable reasons if it is based on an incorrect standard. In re

Marriage ofLittlefield, 133 Wn.2d 39, 47,940 P.2d 1362 (1997) (citing State v.

Rundquist, 79 Wn. App. 786, 793, 905 P.2d 922 (1995)). The court possessed

clear authority to issue a protection order under these facts, regardless of the

existence or absence of a parenting plan. As discussed above, the trial court

applied the wrong legal standard in reviewing the definition of "domestic violence"

and abused its discretion.

                                     CONCLUSION

       Zavala's violent threats against L.Z. are "domestic violence" under the plain

language ofRCW 26.50.010(3), and Rodriguez properly petitioned for a protection

order on L.Z.'s behalf based on her reasonable fear for him. Accordingly, we

reverse the Court of Appeals. We also conclude that exposure to domestic

violence constitutes harm under the DVP A and qualifies as domestic violence

under chapter 26.50 RCW. Because the trial court failed to consider the harm to

L.Z. based on an incorrect reading of .010(3), it abused its discretion.


                                          15
Rodriguez v. Zavala, No. 93645-5




WE CONCUR:




                                   16